       Case 1:20-cv-00200-NONE-JDP Document 22 Filed 07/29/20 Page 1 of 2



1                                   UNITED STATES DISTRICT COURT

2                                  EASTERN DISTRICT OF CALIFORNIA

3
4                                                    )
     SHAUN I. CASS,                                      Case No.: 1:20-cv-00200-NONE-JDP (PC)
5                                                    )
                      Plaintiff,                     )
                                                     )   ORDER RE-SETTING SETTLEMENT
6                                                        CONFERENCE FOR AUGUST 13, 2020,
              v.                                     )   AT 10:00 A.M. TO BE HELD BY VIDEO (VIA
7                                                    )   ZOOM)
     I. RIVERA,
                                                     )
8                                                    )
                      Defendant.
                                                     )
9                                                    )
10
11            On July 24, 2020, the Court vacated the settlement conference set for August 13, 2020, at

12   10:00 a.m. before the undersigned. (ECF No. 20.)

13            The Court now finds good cause to re-set the settlement conference for August 13, 2020, at

14   10:00 a.m. before the undersigned. In light of the coronavirus (COVID-19) outbreak and the evolving

15   coronavirus protocols, the Court finds that the parties shall appear, and based upon representation by

16   the Attorney General‘s Office that video can be accommodated at the institution, the matter will be

17   conducted remotely by video (via Zoom).

18            Counsel for Defendant shall contact Courtroom Deputy, Mamie Hernandez, at (559) 499-5672

19   or mhernandez@caed.uscourts.gov for the video and dial-in information for all parties. Counsel for

20   Defendant is also required to arrange for Plaintiff’s participation by contacting the Litigation

21   Coordinator at the institution where Plaintiff is housed and providing the necessary Zoom contact

22   information.

23
24   IT IS SO ORDERED.

25   Dated:        July 28, 2020
                                                         UNITED STATES MAGISTRATE JUDGE
26
27
28

                                                         1
     Case 1:20-cv-00200-NONE-JDP Document 22 Filed 07/29/20 Page 2 of 2



1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                          2
